301 F.2d 313
HUMBLE OIL & REFINING COMPANY, Appellant,v.Mabel W. MARTIN, Annie M. Kelly, Sue Kelly Mee, W. J. Vollor, Landman Teller, James P. Biedenharn, L. C. Gwin and R. D. Kuehnle, Appellees.
No. 18579.
United States Court of Appeals Fifth Circuit.
April 27, 1962.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.
On Rehearing.


1
Rehearing Denied.


2
For former opinion, see 298 F.2d 163, which affirmed 199 F.Supp. 648.


3
M. M. Roberts, Joe A. Thompson, Hattiesburg, Miss., for appellant.


4
Landman Teller, Vicksburg, Miss., L. C. Gwin, Natchez, Miss., for appellees.


5
Before CAMERON and WISDOM, Circuit Judges, and THOMAS, District Judge.


6
PER CURIAM.


7
Upon considering appellant's petition for rehearing and its amendment to or supplemental petition for rehearing and the briefs submitted with them, it is ordered and decreed that said petitions for rehearing, and each of them, are hereby


8
Denied.


9
THOMAS, District Judge (dissenting).


10
I am of the opinion there are absent indispensable parties. This would deprive this court of jurisdiction and leave the matter up to the Supreme Court of Mississippi, which I believe is the proper tribunal to decide this Mississippi question. Therefore I respectfully dissent.